The Full Commission has reviewed this matter based upon the record of the proceedings before Deputy Commissioner Bost and the briefs and oral arguments on appeal. Having reconsidered the evidence in this matter, the Full Commission hereby ORDERS that this case be REFERRED TO MEDIATION.
Following the completion of the mediation, this matter shall be referred back to the Full Commission for final disposition.
No additional costs are assessed at this time.
                                S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/_____________ THOMAS J. BOLCH COMMISSIONER
S/_______________ LAURA K. MAVRETIC COMMISSIONER
DCS/bjp